PER CURIAM.
Belquis Vazquez appeals a summary final judgment in favor of Xtra Food Centers, Inc. While shopping in an Xtra food store, Vazquez slipped on a piece of candy and fell, injuring herself.. We conclude that the trial court correctly entered summary judgment, as the undisputed facts do not show actual notice by Xtra that there was candy in the shopping aisle, nor were the facts such as to raise an issue regarding constructive notice. See Smith v. Winn Dixie Stores, Inc., 528 So.2d 987 (Fla. 3d DCA 1988); Friedman v. Biscayne Restaurant, Inc., 254 So.2d 831, 831-32 (Fla. 3d DCA 1971).
Affirmed.